IN THE UNITED STATES COURT OF APPEALS

                                 FOR THE FIFTH CIRCUIT



                                        No. 00-30869
                                      Summary Calendar



       STEFANIE RIVIERE; THOMAS STURDEVANT,

                                                           Plaintiffs-Appellants,

                                             versus

       BANNER CHEVROLET, INC.; ET AL.,

                                                           Defendant,

       BANNER CHEVROLET, INC.,

                                                           Defendant-Appellee.


                   Appeal from the United States District Court for
                          the Eastern District of Louisiana
                             (USDC No. 95-CV-3816-T)
           _______________________________________________________
                                  January 19, 2001

Before REAVLEY, JOLLY and JONES, Circuit Judges.

PER CURIAM:*




       *
        Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
       Stefanie Riviere and Thomas Sturdevant appeal from the judgment of the district

court dismissing their claim under the Truth in Lending Act, 15 U.S.C. §§ 1601-77. The

district court has made the determination directed by the panel of this court on the prior

appeal. The finding that the truck’s purchase was made for business purposes is not

clearly erroneous. The Act does not apply.

       AFFIRMED.




                                             2